Exhibit 10.1

 

CONSENT TO FIRST LIEN CREDIT AGREEMENT

 

This CONSENT TO FIRST LIEN CREDIT AGREEMENT (this “Consent”), dated as of
May 15, 2013, is by and among EUREKA HUNTER PIPELINE, LLC, a Delaware limited
liability company (the “Borrower”), the several banks and other financial
institutions and lenders from time to time party hereto (the “Lenders”) and
SUNTRUST BANK, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”), as issuing bank (the “Issuing Bank”) and as swingline
lender (the “Swingline Lender”).

 

WHEREAS, the Borrower, the Administrative Agent, the Issuing Bank, the Swingline
Lender and the Lenders are parties to that certain First Lien Credit Agreement,
dated as of August 16, 2011 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent consent to certain departures from the Credit Agreement as described
herein; and

 

WHEREAS, on the terms and subject to the conditions contained herein, the
undersigned Lenders and the Administrative Agent are willing to consent to
certain departures from the Credit Agreement in accordance with Section 10.2 of
the Credit Agreement;

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.              Defined Terms.

 

(a)         Capitalized terms used but not defined in this Consent shall have
the meanings ascribed to such terms in the Credit Agreement.  The principles of
interpretation set forth in Section 1.4 of the Credit Agreement shall apply to
the provisions of this Consent.

 

(b)         Each reference to “hereof’, “hereunder”, “herein” and “hereby” and
each other similar reference contained in the Credit Agreement, each reference
to “this Agreement” or “the Credit Agreement” and each other similar reference
contained in the Agreement or any other Loan Document shall on and after the
Effective Date refer to the Credit Agreement as amended or otherwise modified by
this Consent.  Any notices, requests, certificates and other instruments
executed and delivered on or after the Effective Date may refer to the Credit
Agreement without making specific reference to this Consent but nevertheless all
such references shall mean the Credit Agreement as amended or otherwise modified
by this Consent unless the context otherwise requires.

 

2.     Consents.  In reliance on the representations and warranties set forth in
Section 3 below and subject to the satisfaction of the conditions set forth in
Section 4 below, the parties hereby agree as follows:

 

Quarterly Financial Statements.  The Borrower is required to deliver to the
Administrative Agent and each Lender, within 45 days after the end of the Fiscal
Quarter ending March 31, 2013, the Borrower’s unaudited consolidated and
consolidating balance sheet of the

 

1

--------------------------------------------------------------------------------


 

Borrower and its Subsidiaries as of the end of such Fiscal Quarter and the
related unaudited consolidated and consolidating statements of income and cash
flows and other documents as more fully set forth in Section 5.1(b) of the
Credit Agreement (collectively, the “Quarterly Financials”). Each Lender and the
Administrative Agent hereby agrees that the failure by the Borrower to deliver
the Quarterly Financials when due shall not constitute a Default or an Event of
Default so long as the Quarterly Financials are delivered to the Lenders and the
Administrative Agent on or before the earlier of (i) the date that is thirty
(30) days after the date on which the Borrower delivers its annual audited
financial statements for the 2012 Fiscal Year (as more fully set forth in that
certain Consent to First Lien Credit Agreement dated as of March 18, 2013 and
effective as of March 17, 2013, among the Borrower, the Administrative Agent,
the Issuing Bank, the Swingline Lender and the Lenders party thereto) and
(ii) July 12, 2013.  Any failure to deliver the Quarterly Financials to the
Lenders on or before the date required pursuant to the immediately preceding
sentence shall constitute an immediate Event of Default.

 

3.     Representations and Warranties.  The Borrower represents and warrants as
of the Effective Date to each Lender and the Administrative Agent that:

 

(a)         The Borrower (i) has the power and authority, and the legal right,
to make, deliver and perform this Consent and (ii) has taken all necessary
corporate or other action to authorize the execution, delivery and performance
of this Consent;

 

(b)         No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
to be obtained by the Borrower in connection with the execution, delivery,
performance, validity or enforceability of this Consent;

 

(c)         This Consent (i) has been duly executed and delivered on behalf of
the Borrower and (ii) constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law);

 

(d)         The execution, delivery and performance of this Consent, the
borrowings under the Credit Agreement in connection herewith, and the use of the
proceeds thereof will not result in a violation of any Requirement of Law or any
Contractual Obligation of the Borrower, and will not result in, or require, the
creation or imposition of any Lien on any of its Properties or revenues pursuant
to any Requirement of Law or any such Contractual Obligation (other than the
Liens created by the Collateral Documents);

 

(e)         After giving effect to the consents set forth herein, the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents are true and accurate in all material respects as of the date hereof
(other than those representations and warranties that are expressly qualified by
a Material Adverse Effect or other materiality qualifier, in which case such
representations and warranties shall be true and correct in all respects, and
those representations and warranties that are made as of a specific date, in
which case such

 

2

--------------------------------------------------------------------------------


 

representations and warranties shall be true and correct in all material
respects as of such date) with the same force and effect as if such had been
made on and as of the date hereof; and

 

(f)          no Default or Event of Default has occurred and is continuing.

 

4.     Conditions Precedent.  The effectiveness of this Consent is subject to
the satisfaction of the following conditions (the date of satisfaction of such
conditions, the “Effective Date”):

 

(a)         the Required Lenders and the Administrative Agent having executed
and delivered this Consent;

 

(b)         the Borrower having received consents reasonably satisfactory to the
Administrative Agent with respect to the timing for delivery of the Quarterly
Financials under the Second Lien Indebtedness Documents;

 

(c)         the Administrative Agent having received payment of all outstanding
expenses (including expenses of legal counsel) as of the Effective Date; and

 

(d)         the Lenders and the Administrative Agent having received this
Consent duly executed and delivered by a Responsible Officer of the Borrower.

 

5.     Loan Documents.  This Consent shall constitute a Loan Document, as such
term is defined in the Credit Agreement.  This Consent is not intended to nor
shall it be construed to create a novation or accord and satisfaction with
respect to any of the Obligations.

 

6.     Severability.  Any provision of this Consent that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

7.     Integration.  This Consent and the other Loan Documents represent the
entire agreement of the Loan  Parties, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by any Lender or the
Administrative Agent relative to subject matter hereof not expressly set forth
or referred to herein or in the other Loan Documents.

 

8.     GOVERNING LAW.  THIS CONSENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

9.     Survival.  The representations and warranties contained in Section 3 of
this Consent shall survive the execution and delivery of this Consent and the
Effective Date.

 

10.  Release.  In consideration of, among other things, the Lenders’ execution
and delivery of this Consent, to the extent permitted by applicable law, the
Borrower hereby forever agrees and covenants not to sue or prosecute against any
Lender, the Administrative Agent, the

 

3

--------------------------------------------------------------------------------


 

Issuing Bank, the Swingline Lender or their affiliates, subsidiaries,
shareholders and “controlling persons” (within the meaning of federal securities
laws), and their respective successors and assigns, and each and all of the
officers, directors, partners, employees, agents, attorneys and other
representatives of each of the foregoing in their respective capacities as such
(collectively, the “Releasees” and each a “Releasee”) and hereby forever waives,
releases and discharges, to the fullest extent permitted by law, each Releasee
from any and all claims, actions, suits, demands, controversies, trespasses,
judgments, costs or expenses whatsoever that the Borrower now has or hereafter
may have of whatsoever nature and kind, which are actually known to a
Responsible Officer of the Borrower, whether arising at law or in equity,
against the Releasees, based in whole or in part on facts arising on or prior to
the Effective Date, that relate to, arise out of or otherwise are in connection
with: (i) any or all of the Loan Documents or transactions contemplated thereby
or any actions or omissions in connection therewith or (ii) any aspect of the
dealings or relationships between or among the Borrower and the other Loan
Parties, on the one hand, and any or all of the Lenders, the Administrative
Agent, the Issuing Bank and the Swingline Lender, on the other hand, relating to
any or all of the Loan Documents or transactions contemplated thereby.

 

11.  Ratification; No Other Amendments; No Waiver.  Except as expressly modified
hereby, the Credit Agreement and each other Loan Document are each hereby
ratified and confirmed by the parties hereto and remain in full force and effect
in accordance with the respective terms thereof.  Other than as otherwise
expressly provided herein, this Consent shall not be deemed to operate as an
amendment or waiver of, or to prejudice, any right, power, privilege or remedy
of any Lender, the Administrative Agent or any other Indemnitee under the
Agreement or any of the other Loan Documents, nor shall the entering into of
this Consent preclude any such Person from refusing to enter into any further
amendments with respect to the Agreement or any of the other Loan Documents. 
Other than as expressly provided herein, this Consent shall not constitute a
waiver of compliance with any covenant or other provision in the Agreement or
any other Loan Document or of the occurrence or continuance of any present or
future Default or Event of Default.

 

12.  Headings.  The section headings contained in this Consent are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Consent.

 

13.  Amendments.  This Consent may not be amended or modified except in the
manner specified for an amendment of or modification to the Credit Agreement in
Section 10.2 of the Credit Agreement.

 

[Signature Pages  to Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

 

 

EUREKA HUNTER PIPELINE, LLC

 

 

 

 

 

By:

/s/ Ronald D. Ormand

 

Name:

Ronald D. Ormand

 

Title:

EVP & Treasurer

 

[SIGNATURE PAGE TO CONSENT TO FIRST LIEN TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as the Administrative Agent, as the Issuing Bank, as the Swingline Lender and as
a Lender

 

 

 

By:

/s/ Mark Ames

 

Name:

Mark Ames

 

Title:

Managing Director

 

[SIGNATURE PAGE TO CONSENT TO FIRST LIEN TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------